Citation Nr: 1643773	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  10-48 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA).

2.  Entitlement to service connection for a low back disability, to include as due to undiagnosed illness.

3.  Entitlement to service connection for a neck disability, to include as due to undiagnosed illness.

4.  Entitlement to service connection for a right shoulder disability, to include as due to undiagnosed illness.

5.  Entitlement to service connection for a left knee disability, to include as due to undiagnosed illness.

6.  Entitlement to service connection for a right knee disability, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 2002.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision by the RO in Louisville, Kentucky.

A videoconference hearing was held in July 2014 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

In a September 2014 decision, the Board granted service connection for diabetes mellitus, hypertension, a headache disorder, and peripheral neuropathy, and reopened previously denied claims of service connection for low back and bilateral knee disabilities.  The Board also remanded the following issues to the Agency of Original Jurisdiction (AOJ) for additional development:  entitlement to service connection for disabilities of the low back, left knee, right knee, neck, right shoulder, and sleep apnea.  The case was subsequently returned to the Board.

There are other issues that are not before the Board.  In a September 2012 rating decision, the RO granted service connection and a noncompensable rating for lung problems; a notice of disagreement was received from the Veteran in November 2012 in which he appealed for a higher rating.  In an October 2013 rating decision, a higher 30 percent rating was assigned for the lung disability.  A statement of the case was promulgated as to this issue in October 2013, and a substantive appeal was not received from the Veteran as to this issue.  In an October 2014 rating decision, the RO effectuated the Board's grant of service connection for diabetes mellitus type II, migraine headaches, hypertension, and diabetic neuropathy of both feet.  The RO also granted service connection for erectile dysfunction.  Since the Veteran did not appeal the ratings or effective dates assigned in these decisions, these claims are not in dispute.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).

The issues of entitlement to service connection for disabilities of the back, neck, right shoulder and bilateral knees are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran served on active duty in the Southwest Asia theater of operations during the Persian Gulf War.

2.  There is an approximate balance of evidence for and against the claim as to whether the Veteran's current obstructive sleep apnea (OSA) was incurred during his military service.

CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's OSA was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this issue given the fully favorable nature of the Board's decision as to the sleep apnea claim.

The Veteran testified at a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and the Veteran testified as to the events in service and his treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2015).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  
Sleep apnea is not specifically listed among the chronic diseases in 38 C.F.R. § 3.309(a).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

A Veteran is presumed in sound condition when examined and accepted for service, except for defects or disorders noted at entrance to service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The nexus element may be fulfilled by (1) a nexus opinion or (2) competent and credible evidence showing that the Veteran has experienced frequent and persistent symptoms of the disease since service.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. §§ 3.303(a), (d); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310 (a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such diseases during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Because the Veteran served in the Southwest Asia Theater of operations since August 2, 1990, service connection may also be established under 38 C.F.R. § 3.317.  Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War. 

For a disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2021.  38 C.F.R. § 3.317 (a)(1)). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117 (d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness. 

A "medically unexplained chronic multisymptom illness" contemplates a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii).

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317 (a)(4).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).

Service connection may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Reasonable doubt is resolved in favor of the claimant when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102 (2015).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  Gilbert  v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Sleep Apnea

The Veteran contends that his current sleep apnea is related to service, and has also contended that it is an undiagnosed illness or is secondary to a service-connected lung disorder.  See July 2016 written brief by the Veteran's representative.

The medical evidence demonstrates that the Veteran has a current diagnosis of obstructive sleep apnea based on a sleep study.  A private sleep study dated in December 2010 reflects a diagnosis of obstructive sleep apnea (OSA).  The examiner recommended a polysomnogram, use of a continuous positive airway pressure (CPAP) machine, possible surgery, and weight loss counseling as his BMI was 40.  Consequently, the determinative issue is whether or not this disability is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or a disease incurred in service.").

Service treatment records are negative for complaints, treatment or diagnosis of sleep apnea.  On entrance examination in May 1982, the Veteran's weight was 162.  On examination in July 1989, his weight was 182.  In a July 1991 Southwest Asia demobilization evaluation, his weight was 197 and he denied any trouble sleeping.  On examination in September 1994, his weight was 204.  In July 1995 he was placed on a weight control program due to weight gain; it was noted that he had gained 17 pounds in three months.  On examination, the examiner noted male pattern obesity, minimal.  His weight was 191 in March 1997, and 217 in April 2000.  In September 2000, the Veteran complained of urinary frequency, trouble sleeping, tiredness, and upset stomach.  He said he urinated about every hour at night.  The diagnostic impression was recurrent prostatitis.  In March 2001, he was seen in the weight reduction clinic as he exceeded military body fat standards and instructed regarding weight loss.  On service retirement examination in April 2002, the Veteran's throat was clinically normal, and his weight was 238.  Sleep apnea was not diagnosed.  In a concurrent report of medical history, the Veteran reported a history of breathing problems, shortness of breath, and frequent trouble sleeping.  

In an August 2010 notice of disagreement, the Veteran stated that he did not have medical evidence to confirm that he had sleep apnea during service, but added that when he entered service, sleep studies were not done or medically acknowledged as they are today, and that soldiers such as himself could go for years without a proper diagnosis of his condition.

The Veteran enclosed a July 2010 letter from his wife to the effect that since she first knew him in the 1980s, he had a sleep disorder.  She said she was first bothered by his snoring, and then noticed that he periodically stopped breathing during the night.  She stated that he complained for years of headaches, a sore and dry throat, fatigue and sinus problems, and these problems became a normal part of his life as far as he was concerned.  He did not complain every time he had these symptoms, and sleep studies were not a recognized option until the late 1980s.  She asserted that he sought treatment for his symptoms, including fatigue, in service but was not diagnosed with sleep apnea.  She asserted that the Veteran's condition existed for years before his diagnosis of sleep apnea. 

VA outpatient treatment records reflect treatment for sleep apnea since March 2011.   A March 2011 VA outpatient treatment record reflects that the Veteran reported that he was diagnosed with sleep apnea two months ago at a private hospital but he wanted to get his equipment at a VA facility.  He reported choking and gasping during sleep, and waking up tired or fatigued, with a headache.  He reported excessive daytime sleepiness.  His past medical history included COPD  on examination, and a BMI of 40.7.  There was obstruction of nasal passages, which were open, and crowding of the oral pharynx.  The diagnosis was sleep apnea, continued excessive daytime somnolence.  The medical provider encouraged weight loss and daily exercise.

On VA examination in March 2011, the Veteran reported that in 1990 or 1991 he started having difficulty falling asleep and staying asleep, and said he mentioned the problem at the time but was not treated.  He stated that he was first seen about a year ago due to waking up more and sleeping less at night.  A sleep study was done in December 2010 that showed OSA.  He was prescribed a CPAP which he had difficulty using due to coughing frequently at night.  He reported that he continued to wake up frequently due coughing and due to being hypervigilant.  He said the condition had progressively worsened.  The diagnosis was OSA.  The examiner stated that the Veteran's obstructive disease with sleep apnea was a clear and specific etiology and diagnosis.  The examiner opined that it was less likely as not (less than 50/50 probability) related to a specific exposure event experienced by the Veteran during service in Southeast Asia.  No information was found in the Veteran's medical records regarding a sleep disturbance other than sleep apnea, therefore, the examiner was unable to address sleep disturbance as a separate condition from sleep apnea without resort to mere speculation.  The examiner noted that the Veteran's current weight was 291 pounds, which was a gain of 10 percent when compared to his baseline.  The examiner did not provide an opinion as to the etiology of the sleep apnea.

An April 2012 VA primary care note reflects that March 2011 pulmonary function tests showed mildly reduced airflow without obstruction based on sub-
optimal effort, and a normal chest X-ray study in 2011.  The pertinent diagnostic assessments were obesity (302 pounds in 2012) and OSA.  A July 2013 note reflects that he was using a CPAP, and although his snoring continued, it was improved.

On VA examination in November 2013, the examiner diagnosed OSA, noting that this condition was diagnosed in 2010, when a sleep study was performed.  The examiner also indicated that the Veteran was diagnosed with OSA about five years ago, and used a CPAP.  He said he did not sleep very well due to back pain.  The examiner indicated that the Veteran had documented sleep disorder breathing.  The examiner indicated that the claims file was reviewed, and a September 2000 service treatment record showed the Veteran's complaints of frequency, trouble sleeping, and tiredness, as well as the need to urinate about every hour at night, with a diagnosis of recurrent prostatitis.  The examiner also noted that in an April 2001 report of medical history the Veteran reported frequent trouble sleeping but there was no explanation as to what he meant by trouble sleeping.   The examiner opined that the Veteran's obstructive sleep apnea was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The rationale for this opinion was that although there was competent evidence of the current existence of OSA, there was no competent evidence of the disease in service.  The examiner stated that after review of the claims file, the only time the Veteran complained of trouble sleeping and tiredness was at a primary care visit for prostatitis in which his symptoms were attributed to his frequency keeping him up having to urinate every hour.  There was no other mention of trouble sleeping until April 2002 when this was reported by the Veteran.  The examiner indicated that there were no further complaints until his diagnosis in 2010.  The examiner indicated that that there was insufficient clinical evidence of sleep apnea symptoms during service or following service until 2010.  The examiner stated that since OSA was not diagnosed until December 2010, eight years after he retired from service, there could be no nexus. 

At a July 2014 Board hearing, the Veteran contended that his sleep apnea began in service.  He and his representative asserted that although he received a diagnosis of sleep apnea only recently, he had a long history of sleep difficulties including snoring, insomnia, and night sweats.  In July 2016, the Veteran's representative asserted that the Veteran complained of being tired in 2000, during the same timeframe in which he told the examiner that his sleep apnea was bothering him.  

In a July 2014 DBQ examination report, the Veteran's private physician, Dr. G., diagnosed OSA.  He also diagnosed obesity and diabetes mellitus, stating that they pertained to the diagnosis of OSA.  He stated that the Veteran had fatigue, snoring and obesity which led to a sleep study and a diagnosis of OSA.

In a July 2015 report of a June 2015 VA examination, the examiner answered "No" to the question of whether the Veteran currently had or ever had sleep apnea.  However, a review of the entire examination report reflects that the examiner also indicated that that the Veteran had a documented "sleep disorder breathing" based on a December 2010 sleep study.  The examiner clarified the answer of "No" to the first question by stating that there were no records showing that the Veteran's current sleep apnea condition was incurred in, caused by or related to military service, and there was no showing of acute or chronic disability either during service or continuity of symptoms thereafter, and that therefore, question number 1 was answered "No."  

The Board finds that although this VA medical opinion is contradictory as noted above, it is clear that a current diagnosis of sleep apnea was shown at this examination.  The Veteran stated that in the year 2000 he woke up gagging and his wife said he snored loudly.  He tossed and turned all night and felt tired the next day.  He reportedly went to the medics and was advised to get more rest.  The Veteran reported that he went to his private doctor in 2003 or 2004 and was diagnosed with sleep apnea.  The examiner indicated that the Veteran required the use of a continuous positive airway pressure (CPAP) machine.  The examiner noted that the Veteran reported frequent trouble sleeping at his service retirement physical.

The examiner noted that the Veteran's service treatment records showed two mentions regarding sleep:  the first was in reference to frequency of urination at night due to a prostate infection; the other was a statement of "trouble sleeping" on his retirement physical.  The examiner found that this was a generalized statement with no specifics and no further explanation offered, and that "trouble sleeping" can encompass anything from anxiety/depression to prostate infections, sleep apnea and a host of other medical etiologies.  The examiner indicated that without an explanation, this was a subjective comment with no objective etiology.  No further records were found showing any sleep trouble until 2010 when the Veteran had a sleep study showing sleep apnea, eight years after leaving service.  The examiner stated that there was no competent evidence of a chronic disability related to his sleep either during service, or a showing of symptoms afterwards, and concluded that there was no nexus between his sleep complaints in service and his currently diagnosed sleep apnea. 

On Gulf War general medical examination in July 2015, the examiner stated that the Veteran's sleep apnea is not an undiagnosed illness, not a diagnosable but medically unexplained chronic multisystem illness of unknown etiology, and not a diagnosable chronic multisymptom illness with a partially explained etiology, but instead a condition with clear and specific etiologies.  She opined that this disability is less likely as not related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  

As noted above, the Veteran has a current diagnosis of OSA. Throughout this appeal, the Veteran has consistently asserted that his sleep apnea symptoms began during service, and a competent and credible lay statement from his wife indicates that he had longstanding symptoms consistent with sleep apnea since service.  The Veteran is competent to state that he had sleep problems since service, and his spouse is competent to discuss her observations of the Veteran's breathing problems during his sleep.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that these competent and credible lay statements from his wife show that he had symptoms during service of snoring, cessation of breathing during the night, headaches, a sore and dry throat, and fatigue.

In order to establish service connection for the Veteran's claimed disability due to an undiagnosed illness, the legal criteria provide, in pertinent part, that the illness or symptoms not be attributable to any known clinical diagnosis by history,  physical examination, and/or laboratory tests.  38 C.F.R. § 3.317.  While the Board acknowledges the Veteran's complaints of sleep apnea since serving in the Gulf War, such symptoms have been attributed to a known clinical diagnosis:  obstructive sleep apnea (OSA).  Thus, service connection for sleep apnea is not warranted on the basis that it is an undiagnosed condition.

Considering the claim under a theory of direct service connection, the evidence weighing against his claim includes the fact that the STRs are negative for sleep apnea, including on separation examination, the gap in time between separation from service and the first medical evidence of sleep apnea, and the negative medical opinions provided by the November 2013 and July 2015 VA examiners.  The Board finds that the probative value of these opinions is reduced as the examiners apparently did not consider the competent and credible lay statements by the Veteran and his wife regarding his symptoms during service and afterward.

Evidence weighing in favor of his claim includes the Veteran's complaints of sleep difficulties at separation in April 2002, service treatment records demonstrating that he was diagnosed with obesity in service, the fact that several post-service medical providers and examiners have associated his OSA with his obesity, and the July 2014 medical opinion by Dr. G. to the effect that his obesity and service-connected diabetes mellitus pertained to the diagnosis of OSA.  Dr. G. stated that the Veteran had fatigue, snoring and obesity which led to a sleep study and a diagnosis of OSA.

The Board finds that the evidence is in relative equipoise as to whether the current OSA was incurred during service.  In consideration of the competent and credible statements by the Veteran and his wife regarding his long history of snoring and sleep impairment, the diagnosed obesity in service, the current OSA shown on a sleep study, and the statement by Dr. G., and resolving all reasonable doubt in his favor, the Board finds that service connection for OSA is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology; this need only be an as likely as not proposition, which in this instance it is.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for obstructive sleep apnea is granted. 


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims for service connection for disabilities of the back, neck, right shoulder and bilateral knees.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Initially, the Board notes that the Veteran's representative has raised new theories of secondary service connection for each of these claims. In a July 2016 written brief, the Veteran's representative contended that each of these disabilities is due to service or an undiagnosed illness.  Alternatively, the representative contended that his low back condition and bilateral knee disabilities are secondary to the service connected left ankle condition, and that his neck and right shoulder disabilities are secondary to his service-connected left shoulder condition.  The representative asserted that if service connection could not be granted for these conditions based on the evidence of record, then a remand was requested for additional examinations based on the above contentions. 

The Board observes that several VA examinations have been conducted during the pendency of this appeal.  The Board finds that the medical opinions in the November 2013 and July 2015 VA examination reports are inadequate, and that remand is required for addendum medical opinions as to each of the claims.  Although the VA examiners extensively discussed the Veteran's medical records in the examination reports, it appears that the examiners disregarded the Veteran's competent lay statements and testimony that he had continuous joint symptoms since service.  

On remand, the examiner must acknowledge and discuss the Veteran's assertions indicating that he has experienced a continuity of back, neck, right shoulder and bilateral knee pain since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where examiner did not comment on Veteran's report of in-service injury and instead relied on absence of evidence in service medical records to provide negative opinion). 

That said, however, the Veteran's contentions as to his symptoms must be considered in light of the medical and other evidence of record to determine whether his lay testimony is credible (a factual determination) to ultimately have probative value.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

On remand, the VA examiner should also be asked to comment on whether the claimed disabilities of the back, neck, right shoulder and bilateral knees were caused or permanently aggravated by service-connected disabilities.  38 C.F.R. § 3.310.  The VA examiner should also comment on whether or not the Veteran had joint pain due to an undiagnosed illness during the years prior to his recent diagnoses of arthritis.  

On Gulf War general medical examination in July 2015, the examiner stated that the Veteran's back, neck, right shoulder, and bilateral knee disabilities are not an undiagnosed illness, not a diagnosable but medically unexplained chronic multisystem illness of unknown etiology, not a diagnosable chronic multisymptom illness with a partially explained etiology, but are conditions with clear and specific etiologies.  She opined that these disabilities are less likely as not related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  However, the examiner did not comment on whether the Veteran had joint pain due to an undiagnosed illness during the years prior to his recent diagnoses of arthritis and tendonitis.  

The evidence reflects that the Veteran underwent VA examinations in May 2002 and April 2010, at which time he complained of back and knee pain, but arthritis was not diagnosed, including on radiology reports.  The Veteran has since been diagnosed with mild spondylitic changes in the lumbar spine with mild disc bulge (see report of November 2013 VA examination), osteoarthritis of the low back with a bulging disc at L5-S1 (see report of July 2015 VA examination), mild degenerative disc disease of the cervical spine (see report of November 2013 VA examination), mild degenerative joint disease of the right acromioclavicular (AC) joint (see report of July 2015 VA examination), and bilateral patellar tendonitis (see report of July 2015 VA examination).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary releases, obtain any additional relevant VA or private medical records of treatment or evaluation of disabilities of the back, neck, right shoulder and bilateral knees, which are dated since July 2013 and which are not already on file, and associate them with the electronic claims file.

2.  Then, obtain an addendum VA medical opinion for additional comment on the etiology of the current disabilities of the back, neck, right shoulder, and bilateral knees.  The electronic claims file must be made available to and reviewed by the examiner, including the reports of the VA examinations in May 2002, September 2009, April 2010, November 2013 and July 2015.  An examination need only be performed if deemed necessary by the examiner.  The examiner is asked to respond to the following questions:

(a) Indicate the likelihood (very likely, as likely as not, or unlikely) that an established service-connected disability (currently lung problems, OSA, left shoulder impingement, left ankle tendonitis, and left calcaneal heel spur) caused, or alternatively, permanently aggravated, any current disability of the back, neck, right shoulder or bilateral knees.

In making this determination, the examiner is advised that the Veteran is competent to report his observable symptoms.  If there is a medical basis to doubt the history as reported, the examiner should so state.

(b) Indicate the likelihood (very likely, as likely as not, or unlikely) that any current disability of the back, neck, right shoulder or bilateral knees is related to service.

In making this determination, the examiner is advised that continuity of treatment is not required and that the Veteran is competent to report continuity of symptoms.  If there is a medical basis to doubt the history as reported, the examiner should so state.

(c) The examiner is asked to review the claims file, including the report of the May 2002 VA examination, and comment on whether or not the Veteran had an undiagnosed illness involving joint pain of the back, neck, right shoulder or bilateral knees during the years prior to his recent diagnoses of arthritis of the various joints.  

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

"Aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran had, above and beyond that he had prior to the aggravation. 

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

3.  Upon completion of the requested development and any additional development deemed appropriate, the AOJ should readjudicate the appeal issues.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


